Citation Nr: 0911810	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back sprain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
bilateral pes planus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2004, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.

In March 2007, the Board remanded the current issues for 
further evidentiary development, and also denied entitlement 
to service connection for a bilateral knee disability and for 
a bilateral hip disability.  Because a final Board decision 
was rendered with regard to the knee and hip disabilities, 
these two claims are no longer a part of the current appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to a 
disability rating in excess of 30 percent for bilateral pes 
planus is addressed in the REMAND portion of the decision 
below and is once again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

1.  Prior to December 7, 2004, the competent medical evidence 
of record demonstrates that the Veteran's low back sprain was 
characterized by pain and mild osteoarthritis, but no limited 
motion or muscle spasm.

2.  From December 7, 2004 through August 30, 2008, the 
competent medical evidence of record demonstrates that the 
Veteran's low back sprain was characterized by pain and 
osteoarthritis, with forward flexion limited to 60 degrees.

3.  As of August 31, 2008, the competent medical evidence of 
record demonstrates that the Veteran's low back sprain has 
been characterized by pain and osteoarthritis, with forward 
flexion limited to 20 degrees (when considering complaints of 
pain).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for low back sprain have not been met for the period 
prior to December 7, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 
(2008).

2.  The criteria for a disability rating of 20 percent for 
low back sprain have been more nearly approximated for the 
period from December 7, 2004 through August 30, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (2008).

3.  The criteria for a disability rating of 40 percent for 
low back sprain have been more nearly approximated for the 
period beginning on August 31, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in April 2007 and September 2008 letters, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The September 2008 letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity, and additional 
disablement caused by his disability.  Both letters informed 
the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the symptoms have on his employment and daily life, and 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  These letters also advised the Veteran of the 
information and evidence needed to establish an effective 
date.  The case was last adjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA medical records, VA examination 
reports, and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The April 2004 Statement of the 
Case and the January 2009 Supplemental Statement of the Case 
provided relevant rating criteria for evaluating his 
disability.  The Veteran was an active participant in the 
claims process by providing written argument, including 
citation to 38 C.F.R. § 4.7, and by testifying as to his 
functional impairment during his hearing.  Moreover, he 
described his symptomatology and its impact on his 
functioning to the VA examiners.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for low back sprain.  In a 
March 2000 rating decision, the RO granted service connection 
for low back pain and assigned a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, effective May 4, 1998.  
The Veteran filed his current increased rating claim on July 
9, 2003.  Effective September 26, 2003, VA revised the 
criteria for rating general diseases and injuries of the 
spine, to include renumbering the diagnostic codes.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  In its February 2004 rating 
decision, the RO rephrased the disability as low back sprain 
and continued the 10 percent.

Because the Veteran filed his current claim for an increased 
rating for his low back sprain on July 9, 2003, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria in order to determine whether 
an increased rating is warranted for that disability.  If 
application of the revised regulation results in a higher 
rating, then the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under former Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain is rated as 10 percent 
disabling when there is characteristic pain on motion; and as 
20 percent disabling when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (2008).  Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id.

Turning to the evidence, VA X-rays of the Veteran's 
lumbosacral spine were taken in July 2003.  These X-rays 
revealed a normal lumbar lordosis and showed that all 
interspaces were preserved.  Hypertrophic bony changes were 
noted at mid and lower dorsal vertebrae (particularly at L2-
L3) and anterolaterally where there was fusion.  There were 
no definite recent fractures or subluxations noted, and there 
was no evidence of spondylolysis.

The Veteran underwent a VA examination in September 2003.  On 
that occasion, he complained of a dull, aching pain in his 
lower back, but with no radiation of such pain into his legs.  
He stated that he had problems with his back when lifting 
heavy items or after sitting for long hours at his job.  It 
was noted that the July 2003 VA X-rays of his lumbosacral 
spine had revealed mild osteoarthritis of his lower back with 
some osteophytes.  Examination revealed a normal lordotic 
curve in his lower back.  Range of motion of his back was 
noted to be completely normal.  Neurological testing yielded 
normal results.  The Veteran was diagnosed with probable 
recurrent low back sprains associated with mild arthritis of 
his lumbosacral spine with osteophytes.

A December 2003 VA treatment record noted that the Veteran 
had an automobile accident in early October 2003 and hurt his 
back, but that a subsequent hospital work-up was negative.  A 
March 2004 VA treatment record documented that the Veteran 
had a history of chronic lower back pain for more than 40 
years.  It was noted that the Veteran's chronic localized low 
back pain was nonradiating, characterized by morning 
stiffness and arthralgias, and improved with activity and 
stretching.  Examination revealed that his spine was 
nontender.

At his RO hearing in November 2004, the Veteran testified 
that he had "very limited motion" of his low back, but that 
exercises loosened it up.  Using the analogy of a clock, he 
estimated that, when standing straight up (i.e., the 12:00 
position), he began to feel pain when leaning forward at the 
1:00 or 2:00 position.

The Veteran underwent another VA examination on December 7, 
2004.  On that occasion, he complained of low back pain, more 
on the right side than the middle, occurring daily and 
lasting almost all day long.  He described the intensity of 
the pain as ranging from 6 to 8 (on a scale from 1 to 10, 
with 10 being the worst).  He reported that his low back was 
very tight when he got up in the morning and that a hot 
shower would usually help to loosen it up.  The Veteran did 
not have any bowel complaints, and his only bladder complaint 
was nocturia.  He did not use a cane or any kind of orthosis 
for his back, and his gait was symmetric.  Examination 
revealed flat lordosis of 5 degrees and essentially no 
paraspinal muscle spasm.  Range of motion of the 
thoracolumbar spine measured 60 degrees of forward flexion 
(with no lordotic movement), 30 degrees of extension (with no 
lordotic movement), 20 degrees of left lateral flexion, 20 
degrees of right lateral flexion, 10 degrees of left 
rotation, and 10 degrees of right rotation.  Neurological 
testing yielded normal results.  The Veteran was diagnosed 
with osteoarthritis of the lumbar spine, which was noted by 
the examiner to be exacerbated by the Veteran's service-
connected flat feet.

The Veteran underwent another VA examination on August 31, 
2008.  On that occasion, he complained of fairly constant low 
back pain of an achy nature, more on the left side than the 
right side, with variable intensity.  At the present time, he 
reported an intensity of 5 or 6 (out of 10).  It was noted 
that the Veteran was taking Naprosyn for his back pain.  It 
was also noted that his back was particularly responsive to 
cold or damp weather, during which he would have to do more 
stretching in order to relieve (but not fully eliminate) his 
low back pain.  The Veteran denied any numbness or lower 
extremity weakness associated with his back pain.  The 
Veteran used a cane, but this was for a knee problem, and he 
used no back braces.  His gait was symmetric, though slightly 
more externally rotated than usual.  Examination revealed 
normal lordosis.  Range of motion of the thoracolumbar spine 
measured only 20 degrees of forward flexion without pain 
(then with increasing pain to 60 degrees, accompanied by soft 
moans, with no lordotic movement throughout), 10 degrees of 
extension (accompanied by soft moans, with no lordotic 
movement), 5 degrees of left lateral flexion, 10 degrees of 
right lateral flexion, 10 degrees of active left rotation, 15 
degrees of passive left rotation, 10 degrees of active right 
rotation, and 15 degrees of passive right rotation.  
Repetitive testing produced no change in range of motion, but 
increased discomfort was noted with each repetition of all 
lumbar spine motions.  Neurological testing yielded normal 
results, other than a positive straight leg raise test 
bilaterally, but such was noted to be accompanied by 
hamstring tension.  The Veteran was diagnosed with 
osteoarthritis of the lumbar spine.  The examiner opined 
that, at the present time, any flare-up of symptoms in the 
lumbar spine would cause an increase in discomfort as well as 
further loss of motion, to the point that the Veteran would 
find it very difficult to bend forward or extend at all.

Accompanying VA X-rays of the lumbar spine taken in August 
2008 showed advanced degenerative disease in all three 
columns, with particular bridging of osteophytes anteriorly 
in almost all of the lumbar interspaces.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's low back sprain is 
appropriately evaluated as 10 percent disabling for the 
period prior to December 7, 2004.  For that period, the 
objective findings of record do not reflect evidence of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less; combined range of motion of the thoracolumbar spine 120 
degree or less; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2008).  
Moreover, for that period, there is no clinical evidence that 
the Veteran's low back disability was productive of moderate 
limitation of motion, muscle spasm on forward bending, or 
loss of lateral spine motion, as evidenced by VA examination.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).

In addition, for the period prior to December 7, 2004, the 
Veteran's range of motion of the thoracolumbar spine was not 
shown to be limited.  Thus, even considering the Veteran's 
subjective complaints of pain, the medical evidence of record 
does not support any additional limitation of motion in 
response to repetitive motion that would support an 
evaluation in excess of the 10 percent assigned for the 
period prior to December 7, 2004 under either the old or 
revised rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 
4.45, 4.59 (2008).

However, the Board finds that the Veteran's low back sprain 
more nearly approximates a 20 percent evaluation for the 
period from December 7, 2004 through August 30, 2008, when 
the first objective evidence shows that forward flexion of 
the thoracolumbar spine was 60 degrees or less.  In this 
regard, the objective findings reflect that, at the December 
7, 2004 VA examination, forward flexion of the thoracolumbar 
spine measured 60 degrees.

After resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria for a 20 percent rating, but no 
more, for the period from December 7, 2004 through August 30, 
2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  There 
is no evidence of forward flexion of the thoracolumbar spine 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, to warrant a higher evaluation under the 
General Rating Formula for Diseases and Injuries of the Spine 
at any point during that period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  In addition, for that period, 
there is no clinical evidence that the Veteran's low back 
sprain was productive of severe limitation of motion or 
severe lumbosacral strain, as evidenced by VA examination 
results.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003).

In addition, for the period from December 7, 2004 through 
August 30, 2008, the Veteran's forward flexion of the 
thoracolumbar spine was shown to be, at worst, 60 degrees 
when considering complaints of pain.  Thus, even considering 
the Veteran's subjective complaints of pain, the medical 
evidence of record does not support any additional limitation 
of motion in response to repetitive motion that would support 
an evaluation in excess of the 20 percent now assigned for 
the period from December 7, 2004 through August 30, 2008 
under either the old or revised rating criteria.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); 
see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Finally, the Board finds that the Veteran's low back sprain 
more nearly approximates a 40 percent evaluation for the 
period beginning on August 31, 
2008, when the first objective evidence was documented to 
show that forward flexion of the thoracolumbar spine is 30 
degrees or less.  In this regard, the objective findings 
reflect that, at the August 31, 2008 VA examination, forward 
flexion of the thoracolumbar spine measured 20 degrees (when 
considering complaints of pain), repeated range of motion 
testing showed that the Veteran experiences additional pain 
at the extremes of all ranges of motion, and flare-ups would 
result in further loss of motion.

After resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria for a 40 percent rating, but no 
more, for the period beginning on August 31, 2008.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008); 
DeLuca v. Brown, 8 Vet. App. 202; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  There is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine to warrant a 
higher evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine at any point during that 
period.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, all neurological testing 
has consistently yielded normal results, with the exception 
of one positive straight leg raise test bilaterally which was 
associated with hamstring tension.  Therefore, for all time 
periods, the medical evidence of record fails to show that 
the Veteran's low back disability has been productive of any 
objective neurological abnormalities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1) (2008).

Moreover, the evidence does not reveal that the Veteran has 
been diagnosed with intervertebral disc syndrome.  Thus, the 
provisions under Diagnostic Codes 5293 (2003) and 5243 (2008) 
are not for application.  See 38 C.F.R. § 4.71a (2003) and 
(2008).

The Board has also considered whether the Veteran's low back 
sprain presents an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
separate ratings for additional symptomatology that is not 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for low back sprain, for the period prior to December 7, 
2004, is denied.

A disability rating of 20 percent for low back sprain is 
granted for the period from December 7, 2004 through August 
30, 2008, subject to the applicable laws and regulations 
governing the payment of monetary benefits.

A disability rating of 40 percent for low back sprain is 
granted for the period beginning on August 31, 2008, subject 
to the applicable laws and regulations governing the payment 
of monetary benefits.




REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for a disability rating in excess of 30 
percent for bilateral pes planus.

During his 2008 VA examination, the Veteran reported that 
orthotics had been made over a period of several months by 
the Boston VA Medical Center VAMC).  Other evidence of record 
reflects that the Veteran has sought treatment for his feet 
at the VA Medical Centers (VAMC) in Boston and in Jamaica 
Plain, Massachusetts.  At present, the most recent VA 
treatment records associated with the claims file are dated 
in March 2004.  On remand, ongoing medical records from the 
Boston VA Healthcare System, to include the Jamaica Plain 
VAMC, should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Additionally, during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  While the 
Board found that any failure in VCAA notice was not 
prejudicial to the other issue on appeal, as remand is being 
ordered for other reasons, there is no harm in curing any 
defect with respect to the issue being remanded.  Thus, on 
remand, the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for an increased 
rating.  In accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008), the notice should notify the 
Veteran that, to substantiate an 
increased rating claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Obtain VA treatment records dating 
since March 2004 from the Boston, 
Massachusetts VA Healthcare System, to 
include Jamaica Plain VAMC.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


